Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated as of April 14,
2020 (this “Amendment”), is entered into among FREIGHTCAR AMERICA, INC., a
Delaware corporation (the “Company”), JAC OPERATIONS, INC., a Delaware
corporation (“JAC”), FREIGHT CAR SERVICES, INC., a Delaware corporation (“FCS”),
JOHNSTOWN AMERICA, LLC, a Delaware limited liability company (“Johnstown”),
FREIGHTCAR RAIL SERVICES, LLC, a Delaware limited liability company (“FCRS”),
FREIGHTCAR ROANOKE, LLC, a Delaware limited liability company (“Roanoke”),
FREIGHTCAR ALABAMA, LLC, a Delaware limited liability company (“Alabama”) (each
of the Company, JAC, FCS, Johnstown, FCRS, Roanoke, and Alabama, may be referred
to herein individually, as a “Borrower” and collectively, as the “Borrowers”),
FREIGHTCAR SHORT LINE, INC., a Delaware corporation (“FCSL”) and FCAI HOLDINGS,
LLC, a Delaware limited liability company (“FCAI” and with FCSL,
the “Guarantors”) (collectively, together with the Borrowers, the “Loan
Parties”) and BMO HARRIS BANK N.A.,  as Lender (in such capacity, together with
its successors and assigns in such capacity, the “Lender”).

﻿

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Loan Parties and the Lender are parties to that certain Credit and
Security Agreement, dated as of April 12, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Loan Parties have requested and, subject to the terms and
conditions set forth herein, the Lender has agreed to amend the Credit Agreement
as set forth herein;  

 NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

﻿

1. Amendments to Credit Agreement.  As of the Third Amendment Effective Date (as
defined below):

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order:

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations, as amended from time to time.

“CARES Forgivable Uses” means uses of proceeds of an SBA PPP Loan that are
eligible for forgiveness under Section 1106 of the CARES Act.

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).

﻿





--------------------------------------------------------------------------------

 

“SBA” means the U.S. Small Business Administration.

“SBA PPP Loan” means a loan incurred by the Company under 15 U.S.C. 636(a)(36)
(as added to the Small Business Act by Section 1102 of the CARES Act).

“SBA PPP Loan Date” means the date on which the Company receives the proceeds of
the SBA PPP Loan.

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

 (b)Article VII of the Credit Agreement is hereby amended by adding a new
Section 7.22 as follows:  

7.22.  CARES Act Covenants.

﻿

(a) (i)The Loan Parties shall (A) use all of the proceeds of the SBA PPP Loan
exclusively for CARES Forgivable Uses in the manner required under the CARES Act
to obtain forgiveness of the largest possible amount of the SBA PPP Loan, which
as of the date hereof requires that the Company use not less than 75% of the SBA
PPP Loan proceeds for CARES Payroll Costs and (B) use commercially reasonable
efforts to conduct their business in a manner that maximizes the amount of the
SBA PPP Loan that is forgiven.

﻿

(b)Notwithstanding anything contained in this  Agreement to the contrary, the
Loan Parties shall maintain the proceeds of the SBA PPP Loan in a deposit
account that does not sweep funds and apply them to the Obligations.

﻿

(c)The Loan Parties shall (A) maintain all records required to be submitted in
connection with the forgiveness of the SBA PPP Loan, (B) apply for forgiveness
of the SBA PPP Loan in accordance with regulations implementing Section 1106 of
the CARES Act within 30 days after the last day of the eight week period
immediately following the SBA PPP Loan Date and (C) provide the Lender with a
copy of its application for forgiveness and all supporting documentation
required by the SBA or the SBA PPP Loan lender in connection with the
forgiveness of the SBA PPP Loan.

﻿

(c)Section 8.01 of the Credit Agreement is hereby amended by deleting the phrase
“and” at the conclusion of clause (p), replacing the phrase “.” at the end of
clause (q) with “; and”, and inserting a new clause (r) as follows:

“(r) unsecured Indebtedness in the form of the SBA PPP Loan the aggregate
principal amount of which does not exceed $10,000,000 at any time.”

(d)Section 9.01(b) of the Credit Agreement is hereby amended by deleting Section
9.01(b) in its entirety and replacing it with the following: 

“(b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained (i) in any of Sections 7.01(a), 7.01(b),
7.01(c), 7.02(a), 7.02(b), 7.03(a), 7.05, 7.10, 7.11, 7.21 or 7.22 or Article
VIII, or (ii) of Sections 7.02(c) or 7.07 and such failure continues for three
(3) or more Business Days; or”





2

--------------------------------------------------------------------------------

 

(e)Schedule 6.08(b)(2) of the Credit Agreement is hereby amended by deleting the
entire row thereof containing the reference to the property leased by FreightCar
Roanoke, LLC at 830 Campbell Avenue, SE Roanoke, VA 24013 in Roanoke County in
its entirety.

2. Effectiveness; Conditions Precedent.  This Amendment shall be effective upon
the satisfaction of the following conditions precedent (such date, the “Third
Amendment Effective Date”): 

(a)Receipt by the Lender of the executed counterparts of this Amendment executed
by the Loan Parties and the Lender.

(b)The representations and warranties contained in Article VI of the
Credit Agreement and each other Loan Document, shall be true and correct in all
material respects, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) to the
extent that such representations and warranties are qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects, and (iii) the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.  

(c)Borrowers shall have paid all fees, charges and disbursements of counsel to
the Lender (directly to such counsel if requested by the Lender) pursuant to the
Credit Agreement to the extent invoiced at least one (1) Business Day prior to
or on the date hereof.

3. Reaffirmation by Loan Parties. 

(a) All the Loan Documents are hereby ratified, approved, reaffirmed and
confirmed in all respects.  Without limiting the foregoing, each of the
Borrowers and the other Loan Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such parties
grant liens or security interests in their properties or otherwise act as
accommodation parties or guarantors, as the case may be, under the Loan
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such Loan Documents to which such party is a party, and each such party hereby
ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations under or with respect to the Credit Agreement, and confirms
and agrees that such liens and security interests hereafter secure all of the
Obligations, including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Amendment, the Credit
Agreement or any other Loan Document.  The Borrowers and other Loan Parties each
further agrees and reaffirms that the Loan Documents to which it is a party now
apply to all Obligations as defined in the Credit Agreement, (including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Amendment, the Credit Agreement or any other Loan
Document). Each such party (i) further acknowledges receipt of a copy of this
Amendment and all other agreements, documents, and instruments executed and/or
delivered in connection herewith and (ii) consents to the terms and conditions
of same. 

(b) Neither the Borrowers nor any other Loan Party has any rights of offset,
defenses, claims, counterclaims or challenges against the payment of any sums
owing under the Loan Documents, or the enforcement of any of the terms or
conditions thereof as of the date hereof.  Each of the Borrowers and the other
Loan Parties further agrees that, to the extent any such offset, defenses,
claims, counterclaims or challenges against the payment of any sums owing



3

--------------------------------------------------------------------------------

 

under the Loan Documents, or the enforcement of any of the terms or conditions
thereof of any kind exists as of the date hereof, each of the Borrowers and the
other Loan Parties hereby waives and releases each and all of them in
consideration for the Lender entering into this Amendment.

﻿

(c) Neither this Amendment nor any other agreement executed in connection
herewith or pursuant to the terms hereof, nor any actions taken pursuant to this
Amendment or such other agreement shall be deemed to waive or cure any Default
or any other Events of Default which may now or hereafter exist under the Loan
Documents  (other than the waiver pursuant to Section 1 hereof) or of any rights
or remedies in connection therewith or with respect thereto, it being the
intention of the parties hereto that the obligations of Loan Parties under the
Loan Documents are and shall remain in full force and effect.

﻿

4. No Waiver; Loan Documents. 

(a) Other than the waiver pursuant to Section 1 hereof, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents and shall
not be deemed to prejudice any right or rights which the Lender may now have or
may have in the future under or in connection with any Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended
from time to time. 

(b) Except as expressly stated herein, the Lender reserves all rights,
privileges and remedies under the Loan Documents, and the Credit Agreement and
other Loan Documents remain unmodified and in full force and effect in
accordance with their terms.  This Amendment is a Loan Document, and, together
with the other Loan Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof. This
Amendment shall not be deemed or construed to be a satisfaction, reinstatement,
novation or release of the Credit Agreement or any other Loan Document, nor, is
it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties or covenants set forth in the Loan
Documents, except as expressly stated herein.  Other than the waiver pursuant to
Section 1 hereof, nothing contained in this Amendment shall constitute a waiver
of any rights or remedies of the Lender under the Loan Documents, in equity or
at law.

5. Representations and Warranties.  Each Loan Party represents and warrants as
follows:

(h) It has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by such
Loan Party of this Amendment, other than those that have been duly obtained or
made and which are in full force and effect, or if not obtained or made,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.





4

--------------------------------------------------------------------------------

 

(d)The execution and delivery of this Amendment does not (i) contravene the
terms of its Organization Documents or (ii) violate any material applicable
Law, except, with respect to the foregoing clause (ii), to the extent such
contravention could not reasonably be expected to have a Material Adverse
Effect.

(e)After giving effect to this Amendment (i) the representations and warranties
set forth in Article VI of the Credit Agreement and in each other Loan Document,
are true and correct in all material respects (except to the extent such
representations and warranties are already qualified by materiality or Material
Adverse Effect, which representations and warranties shall be true and correct
in all respects) as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii), no Default or Event of Default exists as of the date hereof.

(f)After giving effect to this Amendment and the other transactions related
thereto, Company and its Subsidiaries, on a consolidated basis, are Solvent.

(g) Since the Closing Date, (i) no new Loan Parties or Subsidiaries have been
formed or acquired, other than FCAI and Designated Entities, (ii) the address of
the principal place of business, the chief executive office and the location of
books and records of each Loan Party has not changed, except as otherwise
specified in writing to the Lender, and (iii) no Loan Party has changed its name
or jurisdiction of organization.

6. Release.  Each Loan Party hereby remises, releases, acquits, satisfies and
forever discharges the Lender, its affiliates, agents, employees, officers,
directors, members, shareholders, partners, predecessors, attorneys, other
advisors and all other Persons acting or purporting to act on behalf of or at
the direction of the Lender (the foregoing, collectively, the “Releasees”), of
and from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, and whether known or
unknown, in each case, which any of such parties ever had, now has or, to the
extent arising from or in connection with any act, omission or state of facts
relating to, or in connection with or arising out of the Loan Documents or the
transactions contemplated thereby and taken or existing on or prior to the date
hereof.  Without limiting the generality of the foregoing, each Loan Party
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof relating to, or in
connection with or arising out of the Loan Documents or the transactions
contemplated thereby, including, but not limited to, the rights to contest: (a)
the right of the Lender to exercise its rights and remedies described in this
Amendment, the Credit Agreement or the other Loan Documents; (b) any provision
of this Amendment, the Credit Agreement or the other Loan Documents; or (c) the
conduct of the Lender or any other Releasees relating to, in connection with, or
arising out of the Credit Agreement or any of the other Loan Documents on or
prior to the date hereof.

7. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  Delivery of executed
counterparts of this Amendment by facsimile or other secure electronic format
(.pdf) shall be effective as an original.

﻿

8. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The terms
and provisions of Sections 10.13  (“Governing Law; Jurisdiction; Etc.”) and
10.14  (“Waivers of Jury Trial”) of the Credit Agreement are hereby incorporated
herein by reference, mutatis mutandis, with the same force and effect as if
fully set forth herein, and the parties hereto agree to such terms.



5

--------------------------------------------------------------------------------

 

9. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.

10. Headings.  The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.

11. Severability.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Loan Document.  This Amendment constitutes a “Loan Document” under and
defined in the Credit Agreement and is subject to the provisions therein
regarding Loan Documents.

[Signature pages follow]

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

﻿

﻿

BORROWERS:

FREIGHTCAR AMERICA, INC.

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

JAC OPERATIONS, INC.

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

FREIGHT CAR SERVICES, INC.

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

JOHNSTOWN AMERICA, LLC

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

FREIGHTCAR RAIL SERVICES, LLC

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer





[Signature Page to Third Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------

 

FREIGHTCAR ROANOKE, LLC

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

FREIGHTCAR ALABAMA, LLC

﻿

By: /s/ Chris Eppel
Name: Chris Eppel


GUARANTORS:

FREIGHTCAR SHORT LINE, INC.

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

FCAI HOLDINGS, LLC

﻿

﻿

By: /s/ Chris Eppel
Name: Chris Eppel
Title: Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



﻿

 

 

[Signature Page to Third Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------

 

 

LENDER:

﻿

BMO HARRIS BANK N.A.,  as Lender

﻿

﻿

By: /s/ Jason Hoefler
Name: Jason Hoefler
Title: Managing Director

﻿

﻿

﻿

﻿



[Signature Page to Third Amendment to Credit and Security Agreement]

--------------------------------------------------------------------------------